DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20200027893 A1; Yang) in view of Park (US 20190035733 A1; Park).
Regarding claim 1, Yang discloses a semiconductor memory device comprising: an electrode structure (Fig. 3B, 173;¶66) including a plurality of electrode layers (Fig. 3B, 170;¶66) and a plurality of interlayer dielectric layers (Fig. 3B, 112;¶66) which are alternately stacked on a substrate (Fig. 3B, 109;¶50) defined with a plurality of cell areas (Fig. 1B, MCT; ¶104) and a plurality of coupling areas (Fig. 2A, P; ¶52) in a first direction; a hard mask pattern (Fig. 3B, 148 capping layers act as HM; ¶70) disposed on the electrode structure (Fig. 3B, 173;¶66), and having a plurality of opening holes (Fig. 
The memory array (Fig. 1B, MA) is made of a plurality of cell regions (Fig. 1B, MCT)
Yang is silent on and a plurality of contact holes …, passing through at least one of the plurality of interlayer dielectric layers  in the electrode structure and exposing pad areas of the plurality of electrode layers,
Park discloses a plurality of contact holes (Fig. 11, PCH1; ¶111)…, passing through at least one of the plurality of interlayer dielectric layers (Fig. 11, 32; ¶112) in the electrode structure and exposing pad areas (Fig. 11, where PCH1 contacts electrode EL)  of the plurality of electrode layers (Fig. 11, EL; ¶112),
At issue is having the ILD layer extend over the top surface of the electrode layer where the pad portion will be. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the configuration of Park for  providing isolation to the pad and stability to the pad plug connection.
Regarding claim 2, Yang in view of Park discloses the semiconductor memory device according to claim 1, is wherein opening holes (Fig. 3B, 189; ¶90 Yang) disposed in the same coupling area and in the same row comprise a hole group, and 
Regarding claim 3, Yang in view of Park discloses the semiconductor memory device according to claim 2, wherein the plurality of contact holes (Fig. 3B, 189 below capping layers; ¶90 Yang) disposed under the plurality of opening holes (Fig. 3B, 189 in capping layers; ¶90 Yang) of the same hole group are sequentially deepened by a first depth, and wherein the first depth is the same as a vertical pitch of the plurality of electrode layers. (Fig. 3B, 170; ¶66 Yang) 
Regarding claim 4, Yang in view of Park discloses the semiconductor memory device according to claim 2, wherein a plurality of hole groups (Fig. 2a, 155/189 ; ¶90 Yang) are disposed in at least one among the plurality of coupling areas (Fig. 2A,3B,P;¶52 Yang)
Regarding claim 7, Yang in view of Park discloses the semiconductor memory device according to claim 1, further comprising: a plurality of vertical channels (Fig. 3B, 146C; ¶90 Yang) coupled to the substrate through the electrode structure (Fig. 3B, 173; ¶66 Yang) in the plurality of cell areas.  (Fig. 1B, MA; ¶104 Yang)
The memory array is made of a plurality of cells MCT which have a plurality of vertical channels
Regarding claim 8, Yang in view of Park discloses the semiconductor memory device according to claim 1, wherein the vertical channels (Fig. 3B, 146C; ¶90 Yang) pass through the hard mask pattern (Fig. 3B, 148 capping layers act as HM; ¶70 Yang).  
Regarding claim 9, Yang in view of Park discloses the semiconductor memory device according to claim 1, further comprising:  separation patterns (Fig. 3B, 112/120; ¶66/67 Yang) disposed on both sides of the electrode structure (Fig. 3B, 173; ¶66 Yang), wherein the hard mask pattern (Fig. 3B, 148 capping layers act as HM; ¶70 Yang) is separated by the separation patterns. 
Regarding claim 21, Yang in view of Park discloses the semiconductor memory device according to claim 1, further comprising a plurality of contacts (Fig. 3B, 189; ¶90 Yang) disposed in the plurality of contact holes to contact the exposed pad areas of the plurality of electrode layers (Fig. 3B, 170; ¶66 Yang), respectively, wherein the plurality of contacts do not contact sidewalls of the plurality of contact holes (Fig. 26, MCd separated from sidewalls by spacer 52a; ¶147 Park).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to space the contacts apart from sidewalls of the contact hole for preventing metal diffusion into surrounding layers.
Regarding claim 10, Yang discloses a semiconductor memory device comprising: a memory structure (Fig. 1B/3B, MA including 173 above 80; ¶51) disposed over a first substrate (Fig. 3B, 103/109; ¶50); and a logic structure  (Fig. 1B/3B,  80; ¶44) disposed over a second substrate (Fig. 3B, 50; ¶44), and including a logic circuit, the memory structure comprising: an electrode structure including a plurality of electrode layers (Fig. 3B, 170;¶66) and a plurality of interlayer dielectric layers (Fig. 3B, 112;¶66) which are alternately stacked on the first substrate defined with a plurality of cell areas (Fig. 1B, MCT; ¶28/104) and a plurality of coupling areas  (Fig. 2A, P; ¶52) in a first direction ; a hard mask (Fig. 3B, 148 capping layers act as HM; ¶70) pattern 
Yang is silent on and a plurality of contact holes …, passing through at least one of the plurality of interlayer dielectric layers  in the electrode structure and exposing pad areas (Fig. 5, where CT_P contacts electrode CP; ¶69) of the plurality of electrode layers,
Park discloses a plurality of contact holes (Fig. 11, PCH1; ¶111)…, passing through at least one of the plurality of interlayer dielectric layers (Fig. 11, 32; ¶112) in the electrode structure and exposing pad areas (Fig. 11, where PCH1 contacts electrode EL)  of the plurality of electrode layers (Fig. 11, EL; ¶112),
At issue is having the ILD layer extend over the top surface of the electrode layer where the pad portion will be. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the configuration of Park for  providing isolation to the pad and stability to the pad plug connection.
Regarding claim 11, Yang in view of Park discloses the semiconductor memory device according to claim 10, wherein the first substrate (Fig. 3B, 103/109; ¶50) is disposed over the logic structure (Fig. 1B/3B, 80; ¶44).
Regarding claim 12, Yang in view of Park discloses the semiconductor memory device according to claim 10, wherein the memory structure comprises a first surface having a plurality of first pads (Fig. 3B, 194; 91)coupled to the plurality of electrode layers  (Fig. 3B, 170; ¶66) through a plurality of contacts (Fig. 3B, 183; ¶43) disposed in the plurality of contact holes (Fig. 3B, 183; ¶90) , wherein the logic structure (Fig. 1B/3B,  80; ¶44)comprises a second surface having a plurality of second pads (Fig. 1B/3B, 64; ¶73) which are coupled to the logic circuit, and wherein the second surface of the logic structure is bonded onto the first surface of the memory structure (Fig. 1B/3B, MA including 173 above 80; ¶51) , and the first pads (Fig. 3B, 194; 91) and the second pads  (Fig. 1B/3B,  64; ¶73) are coupled (by 183) with each other.
Regarding claim 13, Yang in view of Park discloses the semiconductor memory device according to claim 10, wherein the plurality of opening holes (Fig.2A, 155/189; ¶90) which are disposed in the same coupling area and the same row, among the plurality of opening holes, comprise a hole group (groups of 155/189), and wherein the plurality of opening holes included in the hole group are disposed in the first direction.
Regarding claim 14, Yang in view of Park discloses the semiconductor memory device according to claim 13, wherein the plurality of contact holes (Fig.2A, 189; ¶90) positioned under the plurality of opening holes (Fig. 3B, 189 in capping layers; ¶90) included in the same hole group are sequentially deepened (to contact P) to a first depth, and wherein the first depth is the same as a vertical pitch of the plurality of electrode layers (Fig. 3B, 170; ¶66).
Regarding claim 15, Yang in view of Park discloses the semiconductor memory device according to claim 13, wherein a plurality of hole groups (Fig.2A, 189; ¶90) are disposed in at least one among the plurality of coupling areas  (Fig. 2A, P; ¶52).
Regarding claim 22, Yang in view of Park discloses the semiconductor memory device according to claim 10, further comprising a plurality of contacts (Fig. 3B, 189; ¶90 Yang) disposed in the plurality of contact holes to contact the exposed pad areas of the plurality of electrode layers (Fig. 3B, 170; ¶66 Yang), respectively, wherein the plurality of contacts do not contact sidewalls of the plurality of contact holes (Fig. 26, MCd separated from sidewalls by spacer 52a; ¶147 Park).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to space the contacts apart from sidewalls of the contact hole for preventing metal diffusion into surrounding layers.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20200027893 A1; Yang) in view of Lee (US 20170033117 A1; Lee), and further in view of Kim et al. (US 20180090512 A1; Kim).
Regarding claim 5, Yang in view of Park discloses the semiconductor memory device according to claim 1, but is silent on wherein the plurality of cell areas comprise a first cell area and a second cell area which are disposed in the first direction, and wherein the plurality of coupling areas are disposed between the first cell area and the second cell area.  
In the art of three dimensional devices a cell string typically has a plurality of coupling areas alternating with what applicant labels as cell areas (comprising vertical 
Kim discloses a memory device having a coupling area (Fig. 1, CNR; ¶22) between a first and second cell areas (Fig. 1, CAR; ¶22)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to having a coupling area between a first and second cell area for producing a cell string with multiple cell areas making up a robust three dimensional memory device.
Regarding claim 6, Yang in view of Park discloses the semiconductor memory device according to claim 1, but is silent on wherein the plurality of coupling areas and the plurality of cell areas are alternately disposed in the first direction.  
In the art of three dimensional devices a cell string typically has a plurality of coupling areas alternating with what applicant labels as cell areas (comprising vertical channels). Yang shows one section of a cell string comprising one coupling area A2 and a cell area A1. 
Kim discloses a memory device having a coupling area (Fig. 1, CNR; ¶22) between a first and second cell areas (Fig. 1, CAR; ¶22)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to having a coupling area between a first and second cell area for producing a cell string with multiple cell areas making up a robust three dimensional memory device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
i) Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816